UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF NEW YORK
____________________________________

ELDRED T. GREEN,

                     Plaintiff,                 1:17-cv-00853-MAT
         -v-                                     DECISION AND ORDER

NANCY A. BERRYHILL,
Acting Commissioner OF Social Security,

                  Defendant.
____________________________________

                              INTRODUCTION

     Eldred T. Green (“Plaintiff”), represented by counsel, brings

this action under Title II of the Social Security Act (“the Act”),

seeking review of the final decision of the Acting Commissioner of

Social Security (“the Commissioner” or “Defendant”), denying his

application for disability insurance benefits (“DIB”). The Court

has jurisdiction over the matter pursuant to 42 U.S.C. § 405(g).

Presently before the Court are the parties’ competing motions for

judgment on the pleadings pursuant to Rule 12(c) of the Federal

Rules   of   Civil   Procedure.     For   the    reasons   set   forth   below,

Plaintiff’s motion is granted to the extent that the matter is

remanded to the Commissioner for further administrative proceedings

consistent with this Decision and Order. The Commissioner’s motion

is denied.

                         PROCEDURAL BACKGROUND

     On September 24, 2013, Plaintiff protectively filed for DIB,

alleging disability beginning November 18, 2011. Administrative

Transcript     (“T.”)   88.   The    claim       was   initially   denied   on
November 26, 2013, and Plaintiff timely requested a hearing.

T. 100-13. On January 28, 2016, a hearing was conducted in Buffalo,

New York by administrative law judge (“ALJ”) Stephen Cordovani.

T. 10-55. Plaintiff appeared with his attorney and testified. An

impartial vocational expert (“VE”) also testified via telephone.

       The ALJ issued an unfavorable decision on April 11, 2016.

T. 63-78. Plaintiff timely requested review of the ALJ’s decision

by   the     Appeals’   Council.   T.   169. The    Appeals    Council     denied

Plaintiff’s request for review on June 30, 2017, making the ALJ’s

decision the final decision of the Commissioner. T. 1-5. Plaintiff

then timely commenced this action.

                               THE ALJ’S DECISION

       The     ALJ   applied     the    five-step   sequential      evaluation

promulgated by the Commissioner for adjudicating disability claims.

See 20 C.F.R. § 404.1520(a). Initially, the ALJ determined that

Plaintiff met the insured status requirements of the Act through

December 31, 2017. T. 68.

       At step one of the sequential evaluation, the ALJ found that

Plaintiff had not engaged in substantial gainful activity since the

alleged onset date. Id.

       At step two, the ALJ determined that Plaintiff suffered from

the “severe” impairments of neck herniations with radiation to the

left    hand,    low    back    disorder,    status-post      discectomy     with

herniations, right knee disorder, and headaches. Id. The ALJ


                                         2
determined that Plaintiff’s possible gastrointestinal problems and

hypertension were non-severe and no more than minimally affected

Plaintiff’s ability to work full-time. T. 68-69. The ALJ also

determined there was insufficient evidence of limitations due to a

shoulder impairment Plaintiff alleged at the hearing. T. 69.

     At step three, the ALJ found that Plaintiff does not have an

impairment or combination of impairments that meets or medically

equals an impairment listed in 20 C.F.R. Part 404, Subpart P,

Appendix 1. Id.

     Before proceeding to step four, the ALJ assessed Plaintiff as

having   the   residual   functional   capacity   (“RFC”)   to   perform

sedentary work as defined in 20 C.F.R. § 404.1567(a), with the

following additional limitations: can occasionally climb ramps and

stairs; can occasionally kneel, crouch and crawl; cannot climb

ladders, ropes, or scaffolds; cannot work at unprotected heights or

around dangerous machinery; can occasionally perform overhead work;

can frequently reach, handle, and finger with the left non-dominant

hand; and must be able to alternate sitting and standing at will.

T. 70.

     At step four, the ALJ determined that Plaintiff was unable to

perform any past relevant work. T. 77. At step five, the ALJ relied

on the VE’s testimony to find that, taking into account Plaintiff’s

age, education, work experience, and RFC, there are jobs that exist

in significant numbers in the national economy that Plaintiff can


                                   3
perform, including the representative occupations of inspector and

surveillance system monitor. T. 78. The ALJ accordingly found that

Plaintiff was not disabled as defined in the Act. Id.

                                    SCOPE OF REVIEW

         A     district     court      may    set     aside    the     Commissioner’s

determination that a claimant is not disabled only if the factual

findings are not supported by “substantial evidence” or if the

decision is based on legal error. 42 U.S.C. § 405(g); see also

Green-Younger v. Barnhart, 335 F.3d 99, 105-06 (2d Cir. 2003). The

district court must accept the Commissioner’s findings of fact,

provided that such findings are supported by “substantial evidence”

in the record. See 42 U.S.C. § 405(g) (the Commissioner’s findings

“as to any fact, if supported by substantial evidence, shall be

conclusive”). “Substantial evidence means ‘such relevant evidence

as   a       reasonable   mind   might       accept   as   adequate    to     support   a

conclusion.’” Shaw v. Chater, 221 F.3d 126, 131 (2d Cir. 2000)

(quotation           omitted).   The    reviewing      court    nevertheless         must

scrutinize the whole record and examine evidence that supports or

detracts from both sides. Tejada v. Apfel, 167 F.3d 770, 774

(2d Cir. 1998) (citation omitted). “The deferential standard of

review         for    substantial      evidence       does    not     apply     to   the

Commissioner’s conclusions of law.” Byam v. Barnhart, 336 F.3d 172,

179 (2d Cir. 2003) (citing Townley v. Heckler, 748 F.2d 109, 112

(2d Cir. 1984)).

                                              4
                               DISCUSSION

      Plaintiff contends that remand of this matter is warranted

because the ALJ’s decision is unsupported by substantial evidence

and based on an erroneous legal standard. Specifically, Plaintiff

argues that: (1) his hearing testimony demonstrates he is unable to

perform any work at the sedentary exertional level on a regular and

continuing basis; (2) the RFC finding that Plaintiff is able to

perform frequent reaching, handling, and fingering with the left,

non-dominant hand is unsupported by the evidence of record; (3) the

RFC finding fails to include any non-exertional limitations for

Plaintiff’s headaches, which were deemed to be a severe impairment;

(4) the finding that Plaintiff’s spinal impairments do not meet or

medically equal the criteria for Listing 1.04A is unsupported by

substantial    evidence   of   record;      and    (5)    subsequent   evidence

submitted to the Appeals Council demonstrated Plaintiff’s right

shoulder impairment would significantly impair Plaintiff’s ability

to   perform   fine   manipulations       with    the    right   dominant   upper

extremity and thus warrants remand.

      For the reasons discussed below, the Court finds remand of

this matter is warranted for further administrative proceedings,

including the proper consideration of additional evidence submitted

subsequent to the ALJ’s decision, and the inclusion of limitations

related to Plaintiff’s headaches in the RFC assessment.




                                      5
I.    Additional Evidence Submitted to the Appeals Council for
      Review

      After the ALJ issued his decision, Plaintiff submitted medical

records from Excelsior Orthopedics, LLP, dated April 14, 2016

through   May    18,   2016,       and    medical    records       from   Buffalo

Neurosurgery, dated January 1, 2016 through May 19, 2016.                  T. 526-

39,   546-66.   Plaintiff       argues    that    this     additional     evidence

demonstrates     Plaintiff’s        right     shoulder       impairment      would

significantly     affect        Plaintiff’s      ability     to    perform    fine

manipulations and thus, undercuts the ALJ’s RFC finding, warranting

remand. Upon review of the record, it is unclear whether the

Appeals Council actually considered this additional evidence prior

to denying Plaintiff’s request for review on June 30, 2017. For the

reasons discussed below, the Court finds this ambiguity in the

record requires remand.

      The Commissioner’s regulations applicable to Plaintiff’s claim

provide that a claimant may submit new and material evidence to the

Appeals Council following an adverse ALJ disability determination

without any     showing    of    good    cause. 20    C.F.R.      §§   404.970(b),

416.1470(b). Furthermore, the Appeals Council “shall” consider

“new” and “material” evidence that relates to the period on or

before the date of the ALJ hearing decision. Id. A claimant must

show that the proffered evidence is (1) “‘new’ and not merely

cumulative of what is already in the record,” and that it is

(2) “material, that is, both relevant to the claimant’s condition

                                         6
during   the   time    period   for   which   benefits    were   denied    and

probative.” Lisa v. Sec’y of Health & Human Servs., 940 F.2d 40, 43

(2d Cir. 1991) (internal citations omitted). “The concept of

materiality requires, in addition, a reasonable possibility that

the new evidence would have influenced the [Commissioner] to decide

claimant’s application differently.” Pollard v. Halter, 377 F.3d

183, 193 (2d Cir. 2004) (citing Tirado v. Bowen, 842 F.2d 595, 597

(2d Cir. 1988)).

       Here, the additional evidence in question is a collection of

progress notes and treatment records pertaining to Plaintiff’s

alleged shoulder limitations (T. 527-66), which were not included

in Plaintiff’s initial application, but brought to the ALJ’s

attention at the hearing. See T. 15. In his decision, the ALJ found

that   there   was    insufficient    evidence   that    Plaintiff   had   any

limitations due to a shoulder impairment. T. 69.

       In correspondence to Plaintiff denying his request for review,

the Appeals Council acknowledged receipt of documents they received

in connection with Plaintiff’s appeal. The documents were listed on

the AC Exhibits List as “Exhibit 14B - Request for Review from

William C. Bernhardi received June 8, 2016" and “Exhibit 10E -

Letter dated July 19, 2016 from Jennifer M. Dillon (4 pages)”.

T. 4. These named exhibits do not include any reference to the

additional medical records (T. 527-66) that are discussed in both

parties’ briefs.


                                       7
     Typically when the Appeals Council receives and considers

additional   evidence,   their   receipt   and   consideration   of   the

evidence is made explicit in their subsequent decision. See e.g.,

Guerra v. Comm’r of Soc. Sec., No. 1:16-CV-00991 (MAT), 2018 WL

3751292, at *8 (W.D.N.Y. Aug. 7, 2018) (“Appeals Council denied

review, finding that the new evidence was not material because it

did not relate to the period at issue.”); Hightower v. Colvin,

No. 12-CV-6475T, 2013 WL 3784155, at *4 (W.D.N.Y. July 18, 2013)

(“[T]he notice of the Appeals Council action stated that ‘[it]

considered the reasons you disagree with the decision and the

additional evidence. . .’”); Green v. Barnhart, No. 07-CV-0023,

2009 WL 68828, at *9 (W.D.N.Y. Jan. 6, 2009) (In its “Notice of

Appeals Council Action” letter, the Appeals Council stated: “‘This

new evidence does not show that you have any limitations beyond

those found by the Administrative Law Judge.’”). In this case, the

Appeals Council included no such explicit language referencing the

new medical evidence in its decision letter, and did not include

the new medical evidence on the list of exhibits it considered. See

T. 1-5.   Accordingly, the record contains no indication that the

Appeals Council ever considered the additional medical evidence in

question, and thus, remand is required. See Knepple–Hodyno v.

Astrue, 2012 WL 3930442, at *9 (E.D.N.Y. Sept 10, 2012) (remanding

for further proceedings where the Appeals Council did not explain

why it did not afford controlling weight to new evidence from


                                   8
treating physicians (citing Lucas v. Astrue, 2009 WL 3334345, at *5

(N.D.N.Y. Oct. 14, 2009)); Bailey v. Astrue, 815 F. Supp. 2d 590,

600 (E.D.N.Y. 2011) (remanding for consideration of new evidence);

Romero v. Astrue, No. CIV 08-544-TUC-CKJ, 2009 WL 4693914, at *10

(D. Ariz. Dec. 4, 2009) (remanding for further proceedings because

submitted evidence was not included for consideration by the

Appeals Council and stating that “[n]o mention of this new evidence

was made in the Appeals Council action denying review.”).

      To the extent the Commissioner argues that remand is not

warranted because the additional material submitted by Plaintiff

would not    have   reasonably   been   expected   to   change   the   ALJ’s

determination, the Court disagrees.           As noted above, the ALJ’s

findings regarding Plaintiff’s claim of a shoulder impairment were

premised on a lack of evidence. The new material submitted by

Plaintiff provides additional evidence, showing that Plaintiff was

suffering from a partial rotator cuff tear during the relevant time

period. T. 528-39. Plaintiff is entitled to have this evidence

reviewed by the Commissioner and considered in connection with his

claim.

II.   Failure to Incorporate Non-Exertional Limitations Related to
      Plaintiff’s Headaches into the RFC Finding

      Plaintiff also argues the ALJ’s failure to incorporate non-

exertional   limitations   relating     to   Plaintiff’s   constant    daily

headaches into the RFC finding was error and requires remand. The



                                    9
ALJ’s omission of Plaintiff’s headaches in his RFC assessment,

despite finding them a severe impairment, also warrants remand.

     Plaintiff suffered a cervical injury in a motor vehicle

accident on November 5, 2009, when he was rear-ended by another

vehicle. T. 257-60. In October 2010, Plaintiff began treating with

neurosurgeon, Dr. James G. Egnatchik, for the lingering symptoms

from the November 2009 accident, including constant head, neck and

shoulder pain, loss of strength and numbness in his left arm and

hand, tingling in his left pinky finger, tremors in his left hand,

and constant headaches. T. 326. On October 28, 2010, following

review of an updated MRI, Dr. Egnatchik opined Plaintiff had a 75%

marked permanent disability and stated his surgical recommendation

would be an anterior cervical discectomy and fusion at levels C4-5,

C5-6, and C6-7. T. 324. However, at a follow-up appointment in

January 2011, Dr. Egnatchik advised Plaintiff he did not recommend

surgery because there would be no guarantee the surgery would help

with Plaintiff’s symptoms. T. 322.

     Plaintiff    continued      to   see   Dr.   Egnatchik   for   follow-up

appointments and to address worsening symptoms through the relevant

period.   See    T.   308-320,    490-91.     These   records   demonstrate

Plaintiff’s continued and worsening complaints of daily headaches,

left arm pain with numbness and tingling, and trouble sleeping.

     At the hearing, Plaintiff testified that Dr. Egnatchik advised

Plaintiff his headaches were caused by one of his herniated discs


                                      10
blocking the flow of spinal fluid - a result of the cervical injury

sustained in the 2009 motor vehicle accident. T. 31. Plaintiff

testified that his headaches got worse as the day progressed.

T. 23. He also testified that when he performed accommodated “light

duty” work for the eighteen months following the motor vehicle

accident, he had to take one to two breaks per day to lie down for

thirty   to   forty-five      minutes     at    a    time,    in    addition     to   his

regularly     scheduled       breaks,     due   to     his        symptoms.     Id.   The

accommodated “light duty” work restriction came to an end when

Plaintiff was unable to return to full and strenuous duty, per his

contract. T. 21.

     In his decision, the ALJ found Plaintiff also suffered from

the severe impairment of headaches, in addition to other severe

impairments.    T.   68.      He   also   found      that     while    Plaintiff      may

experience some pain and discomfort, mild to moderate pain or

discomfort is not, in itself, incompatible with the performance of

sustained work activity. T. 76. Apart from finding Plaintiff’s

headaches a severe impairment and noting their inclusion in the

medical records, the ALJ made no further mention of Plaintiff’s

headaches     or their     impact    on   his       functional      capacity     in   his

decision. The Court finds this was error.

     When     finding    an    impairment       severe       at    step   two    of   the

sequential analysis, the ALJ is, by definition, finding that the

impairment significantly limits the claimant’s physical or mental


                                          11
ability     to   perform   basic    work   activities.    See   20   C.F.R.

§ 404.1520(c). Moreover, when determining a claimant’s RFC at step

three, the ALJ must consider all of a claimant’s impairments,

whether severe or not. See 20 C.F.R. §§ 404.1520(e) and 404.1545;

see also Social Security Ruling (“SSR”) 96-8p, 1996 WL 374184

(July 2, 1996). A claimant’s RFC is defined as “the individual’s

maximum remaining ability to do sustained work activities in an

ordinary work setting on a regular and continuing basis....”

Melville v. Apfel, 198 F.3d 45, 52 (2d Cir. 1999) (quoting SSR 96-

8p, at *2). The ALJ’s RFC assessment must include a discussion of

the claimant’s physical and mental abilities, pain, symptomatology,

and other limitations impacting the claimant’s ability to perform

work-related activities for “8 hours a day, for 5 days a week, or

an   equivalent     work   schedule.”      Id.;   see    also   20   C.F.R.

§ 404.1545(a). It is well-settled that “[t]he RFC assessment must

include a narrative discussion describing how the evidence supports

each conclusion, citing specific medical facts (e.g., laboratory

findings)    and   nonmedical      evidence   (e.g.,    daily   activities,

observations).” SSR 96-8p, at *7. While the ALJ is not required to

discuss every complaint raised by the claimant in the medical

record, he must specifically address limitations or conditions for

which there is substantial record evidence. Ellis v. Colvin, 29 F.

Supp. 3d 288, 300 (W.D.N.Y. 2014) (internal citation omitted).

Furthermore, an RFC finding that fails to incorporate all of a


                                      12
claimant’s non-exertional limitations which are evidenced in the

record is unsupported by substantial evidence. See Rosario v.

Colvin, No. 1:14-CV-00191 (MAT), 2016 WL 2342008, at *2-3 (W.D.N.Y.

May 4, 2014) (remanding where ALJ failed to incorporate all of

plaintiff’s non-exertional limitations into the RFC finding).

       Here, at step two, the ALJ found that Plaintiff’s severe

impairments      included   headaches.       T.   68.     In    doing   so,   the   ALJ

acknowledged that Plaintiff’s headaches impacted his capacity to

perform work-related functions. However, when completing the RFC

assessment, the ALJ included no meaningful discussion of the impact

of     Plaintiff’s     headaches   or    of       any    limitations      associated

therewith. As discussed above, when making an RFC finding, the ALJ

must    provide    a   narrative   discussion            that    includes     evidence

supporting his conclusions, specifically addressing the limitations

or conditions for which there is substantial record evidence. See

SSR 96-8p; see also Ellis, 29 F. Supp. 3d at 300. Here, instead of

providing    a    meaningful   discussion,         the    ALJ    simply   referenced

Plaintiff’s headaches in various treatment note summaries, made the

generic statement that Plaintiff “may experience some degree of

pain and discomfort[,]” (T. 76) and summarily concluded that

“[n]either objective medical evidence nor the testimony of the

claimant establishes abnormalities, which would preclude him from

performing at the residual functional capacity as assessed above.”




                                        13
Id. The Court finds the ALJ’s failure to meaningfully consider the

record evidence regarding Plaintiff’s headaches was error.

     Insofar as the Commissioner argues that no specific functional

limitations are warranted by the assessment of severe headaches,

and that in this Circuit, the step two component of the process has

only a de minimis standard, intended “to screen out the very

weakest” of claims, citing McIntyre v. Colvin, 758 F.3d 146, 150

(2d Cir. 2014), the Court does not find this argument persuasive in

the context of this case. McIntyre stands for the proposition that

the finding of a severe impairment at step two does not necessitate

the ultimate finding that such impairment is disabling. Id. at 151.

McIntyre does not, however, relieve the ALJ of his or her well-

established duty to discuss the claimant’s physical and mental

abilities, pain, symptomatology, and other limitations impacting

the claimant’s ability to work in the RFC assessment. See Melville,

198 F.3d at 52.

     On remand, the ALJ should affirmatively consider the evidence

of   record   regarding   Plaintiff’s   headaches,   and   provide   an

explanation regarding his conclusion as to whether that evidence

warrants the inclusion of non-exertional limitations in the RFC

assessment.

III. Plaintiff’s Additional Arguments

     Finding remand necessary for the reasons explained above, the

Court need not and does not reach Plaintiff’s remaining arguments


                                  14
concerning    Plaintiff’s     ability    to    perform   sedentary    work;

Plaintiff’s ability to perform reaching, handling, and fingering

with his left hand; and the ALJ’s assessment of Listing 1.04A.

                               CONCLUSION

     For the foregoing reasons, Plaintiff’s motion for judgment on

the pleadings (Doc. 8) is granted to the extent that this matter is

remanded to the Commissioner for further administrative proceedings

consistent    with   this   Decision    and   Order.   The   Commissioner’s

opposing motion for judgement on the pleadings (Doc. 10) is denied.

The Clerk of the Court is directed to close this case.


          ALL OF THE ABOVE IS SO ORDERED.

                                            S/Michael A. Telesca
                                         _____________________________
                                         HONORABLE MICHAEL A. TELESCA
                                         United States District Judge


     Dated:      October 2, 2018
                 Rochester, New York




                                   15
